         Case: 2:20-cv-03711-ALM-CMV Doc #: 1-1 Filed: 07/23/20 Page: 1 of 13 PAGEID #: 6


                             MARYELLEN O'SHAUGHNESSY
      CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS, OHIO 43215
                                 CIVIL DIVISION

, CHARLES W. CARTER
  5980 BRICKLIN STREET
  WESTERVILLE, OH 43081,
                                           20CV-06-3858
                       PLAINTIFF,            CASE NUMBER
                 VS.
     AVENU INSIGHTS & ANALYTICS
     C/O CORP SERVICE CO
     100 SHOCKOE SLIP FL 2
     RICHMOND, VA 23219-4100,


                                 **** SUNMONS ****                 06/15/20

    TO THE FOLLOWING NAMED DEFENDANT:
           AVENU INSIGHTS & ANALYTICS
.          C/O CORP SERVICE CO
           100 SHOCKOE SLIP FL 2
           RICHMOND:, VA 23219-4100

    YOU HAVE BEEN NAMED DEFENDANT IN A COMPLAINT FILED IN FRANKLIN COUNTY
    COURT OF COMMON PLEAS, FRANKLIN COUNTY HALL OF JUSTICE, COLUMBUS, OHIO,
    BY:    CHARLES W. CARTER
           5980 BRICKLIN STREET
           WESTERVILLE, OH 43081,
                                                             PLAINTIFF (S) .
    A COPY OF THE COMPLAINT IS ATTACHED HERETO. THE NAME AND ADDRESS OF
    THE PLAINTIFF'S ATTORNEY IS:
           MARION H. LITTLE
           ZEIGER TIGGES LITTLE & LI
           SUITE 3500
           41 S HIGH STREET
           COLUNBUS, OH 43215
YOU ARE HEREBY SUNMONED AND REQUIRED TO SERVE UPON THE PLAINTIFF'S
ATTORNEY, OR UPON THE PLAINTIFF, IF HE HAS NO-ATTORNEY OF RECORD, A COPY
OF AN ANSWER TO THE COMPLAINT WITHIN TWENTY-EIGHT DAYS AFTER THE SERVICE
OF THIS SUNMONS ON YOU, EXCLUSIVE OF THE DAY OF SERVICE. YOUR ANSWER
MUST BE FILED WITH THE COURT WITHIN THREE DAYS AFTER THE SERVICE OF A
COPY OF THE ANSWER ON THE PLAINTIFF'S ATTORNEY.

IF YOU FAIL TO APPEAR AND DEFEND, JUDGMENT BY DEFAULT WILL BE RENDERED
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
MARYELLEN O'SHAUGHNESSY
CLERK OF THE CONMON PLEAS
FRANKLIN COUNTY, OHIO                                                  EXHIBIT A
BY: BROOKE ELLIOTT, DEPUTY CLERK
                                                                      '(CIV370-S03)
       Case: 2:20-cv-03711-ALM-CMV Doc #: 1-1 Filed: 07/23/20 Page: 2 of 13 PAGEID #: 7


                        MARYELLEN O'SHAUGHNESSY
CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS,. OHIO 43215
                             CIVIL DIVISION
                         ~-,                          JUDGE C. ODONNELL
CHARLES W. CARTER,                                                                        d



                  PLAINTIFF,
                                           20CV-06-3858
           VS .                            CASE NUMBER


AVENU INSIGHTS & ANALYTICS,
                  DEFENDANT.
                         CLNMCFS__6RIGINAL CASE SCHEDULE
                         ------------------------------         LATEST TIME
                                                               OF OCCURRENCE
CASE FILED                                                        06/15/20
INITIAL STATUS CONFERENCE                                         ********
INITIAL JOINT DISCLOSURE.OF ALL WITNESSES                         11/02/20
SUPPLEMENTAL JOINT DISCLOSURE OF ALL WITNESSES                    12/28/20


DISPOSITIVE MOTIONS                                               03/22/21
DISCOVERY CUT-OFF                                                 04/05/21
DECISIONS ON MOTIONS                                              05/17/21
FINAL PRE-TRIAL CONFERENCE/ORDER (OR BOTH)                        06/03/21 0130PM
TRIAL_ASSIGNMENT                                                  06/28/21 0900AM

                               NOTICE.TO ALL PARTIES
                               ---------------------
     ALL ATTORNEYS AND PARTIES SHOULD MAKE THEMSELVES FAMILIAR WITH THE
 COURT'S LOCAL RULES, INCLUDING THOSE REFERRED,TO IN THIS CASE SCHEDULE.
 IN ORDER TO COMPLY WITH THE CLERK'S CASE SCHEDULE, IT WILL BE NECESSARY
 FOR ATTORNEYS AND PARTIES TO PURSUE THEIR CASES VIGOROUSLY FROM THE DAY
 THE CASES ARE FILED. DISCOVERY MUST BE UNDERTAKEN PROMPTLY IN ORDER TO
 COMPLY WITH THE DATES LISTED IN THE RIGHT-HAND•COLUMN.
                                  BY ORDER OF THE COURT OF COMMON PLEAS,
                                  FRANKLIN COUNTY, OHIO


_/_/
DATE                              MARYELLEN O'SHAUGHNESSY, CLERK
                                                                         CIV363-S10
         Case: 2:20-cv-03711-ALM-CMV
          Franklin                          Doc
                   County Ohio Clerk of Courts    #: 1-1
                                               of the    Filed:Pleas-
                                                      Common    07/23/20
                                                                      2020Page:
                                                                          Jun 1534:37
                                                                                   of 13 PAGEID #: 8
                                                                                      PM-20CV003858
OF154 - S33
                                      MARYELLEN O'SHAUGHNESSY

                               FRANKLIN COUNTY CLERK OF COURTS
                            GENERAL DIVISION, COURT OF COMMON PLEAS

    CASE TITLEc CHARLES W CARTER -VS- AVENU INSIGHTS &                 CASE NUMBER: 20CV003858
    ANALYTICS



    TO THE CLERK OF COURTS, YOU ARE INSTRUCTED. TO MAKE:
    CERTIFIED MAIL

    DOCUMENTS TO BE SERVED:
    COMPLAINT
    CASE INFORMATION SHEET

    PROPOSED DOCUMENTS TO BE SERVED:

    UPON:
    AVENU INSIGHTS & ANALYTICS
    C/O CORP SERVICE CO
    100 SHOCKOE SLIP FL 2
    RICHMOND, VA 23219-4100



    JUVENILE CITATIONS ONLY:

          HEARING TYPE:

             Date already scheduled at ': Courtroom:



    Electronically Requested by: MARION H. LITTLE, JR.
    AttoTney for:
Case: 2:20-cv-03711-ALM-CMV Doc #: 1-1 Filed: 07/23/20 Page: 4 of 13 PAGEID #: 9




       THIS PAGE INTENTIONALLY LEFT BLANK
         Case: 2:20-cv-03711-ALM-CMV
          Franklin                          Doc
                   County Ohio Clerk of Courts    #: 1-1
                                               of the    Filed:Pleas-
                                                      Common    07/23/20
                                                                      2020 Page:
                                                                           Jun 15 54:37
                                                                                     of 13 PAGEID #: 10
                                                                                        PM-20CV003858
OF154 - S27




                         IN THE FRANKLIN COUNTY, OHIO COMMON PLEAS COURT

           CHARLES W. CARTER
           5980 Bricklin Street
           Westerville, OH 43081                                           Case No.

                          Plaintiff,
                                                                           Judge
                   vs.

           AVENU INSIGHTS & ANALYTICS      .                               Jury Demand Endorsed Hereon
           c/o CORPORATION SERVICE.COMPANY :
           100 Shockoe Slip Fl. 2          .
           Richmond; VA 23219-4100         .

                          Defendant.

                                                     COMPLAINT

                   For his complaint, Against Defendant Avenu Insights & Analytics ("Defendant"),

           Plaintiff Charles W. Carter ("Plaintiff') alleges as follows:

                                                        PARTIES

                   1.     - Plaintiff Charles W. Carter is a resident of Franklin County, Ohio. Plaintiff began

           his employment with Defendant on October 8, 2018, and was unlawfully terminated on

           December 19, 2019, at age 71, in violation of R.C. 4112.02(A) and 4112.99.

                   2.     Upon information and belief, Defendant is a Virginia limited liability company

           conducting business throughout the United States in all 50 states, as well as 5 Canadian

           provinces. Its business includes the sale of various software solutions to governmental agencies, .

           and to pursue such business, Defendants employs sales representatives throughout the United

           States to solicit business from some 15,000 government agencies in over 1,400 counties.

                   3.     During his employment with Defendant, Plaintiffs home office was located at his

           residence in Westerville, Ohio, and thus the unlawful termination occurred in Franklin County,

           Ohio.
             Case: 2:20-cv-03711-ALM-CMV
              Franklin                          Doc
                       County Ohio Clerk of Courts    #: 1-1
                                                   of the    Filed:Pleas-
                                                          Common    07/23/20
                                                                          2020 Page:
                                                                               Jun 15 64:37
                                                                                         of 13 PAGEID #:
                                                                                            PM-20CV003858       11
OF154   -   S28




                   4.      Venue is proper before this Court under, among other provisions, Civil Rule

            3(C)(3), (6), and/or (12).

                                             FACTUAL ALLEGATIONS

                    5.     R.C. 4112.02(1) states that it is unlawful for an employer to discriminate on the

            basis of age. The prohibition prohibits the termination of Ohio employees based of age.

                    6.     Plaintiff's birth date is April 16, 1948, and thus he turned 72 on April 16, 2020.

                    7.     Plaintiff commenced his employment as a Client Sale Executive with Defendant

            on or about October 8, 2018. Plaintiff has sold technology applications and solutions for

            governmental accounts over the last forty years.

                    8.     Initially, Defendant hired Plaintiff to sell new business into then-existing

            customer accounts and to solicit business from new prospects and customers. In January 2020,

            Defendant modified Plaintiff Sales Executive duties so that his sale activities were limited to new

            prospects and customers. Plaintiff utilized the software "Salesforce" to document his sales

            activities. Recorded or document events included phone calls, email exchanges, and meetings

            with prospects or customers; estimates sales; and closing dates bn sales contracts.

                    9.     During his employment, Defendant never provided Plaintiff an employee

            evaluation. Nor was Plaintiff subject to any discipline, negative admonishment, or "write-up."

                    10.     Plaintiff's areas of geographical responsibility on December 19, 2019 consisted of

            Western PA, Ohio, Keritucky, Indiana, Illinois, Michigan, Minnesota, and Wisconsin.

                    11.     As of December 18, 2019, the day before Defendant's termination of Plaintiff,

            Defendant employed nine comparably situated salespersons. Of the nine, Plaintiff was one of

            two salespersons successfully signing work for Defendant and had two pending bids outstanding




                                                               2
            Case: 2:20-cv-03711-ALM-CMV
OF154 '- S29anklin County Ohio Clerk of CourtsDoc  #: 1-1
                                               of the     Filed:Pleas-
                                                      Common    07/23/20
                                                                       2020Page:
                                                                           Jun 15 74:37
                                                                                    of 13PM-20CV003858
                                                                                           PAGEID #: 12




           potentially offering multi=year business for Defendant. Plaintiff was well qualified for his

           positi on.

                   12.        Of the nine comparably situated salespersons as of December 18, 2019, one

           resigned on December 19, and discovery is required to determine the circumstances surrounding

           this separation.

                   13.        On December 19 2019, as part of a purported restructuring, Defendant terminated

           three of the salespersons. The ages of the terminated salespersons were 55, 62 and Plaintiff at

           72. Defendant did not terminate 5 other salespersons; all of whom were substantially younger

           than Defendant. Excluding the supervisor, the retained salespersons' ages were 40, 47, 52, and

           52. In sum, every sales person retained by Defendant was at least twenty years younger than

           Plaintiff. Further, excluding the supervisor, Plaintiff terminatefl the three oldest sales persons

           and retained the younger salespersons.

                   14.     Plaintiff was terminated supposedly as part of a restructuring in staff but replaced

           by a 47 year old sales person who Plaintiff had hired approximately 30 days earlier and was less

           qualified, ("Successor"). Plaintiff's Successor was substantially younger than Plaintiff, lacked

           the same experience and qualifications as Plaintiff. But for his age, Defendant would have

           retained Plaintiff.

                                                      COUNT ONE

                   15.     Plaintiff realleges herein paragraphs 1 through 14 above.

                   16.     Plaintiff was treated differently in the terms, conditions, and privileges of his

           employment b"ased upon his age.

                   17.     Defendant's actions constitute age discrimination in violation of R.C. 4112.02(A)

           and 4112.99 for which Plaintiff seeks compensatory damages from Defendant, including



                                                             3
         Franklin
        Case:     County Ohio Clerk of CourtsDoc
              2:20-cv-03711-ALM-CMV           of the
                                                   #: Common  Pleas-
                                                      1-1 Filed:     2020 Jun
                                                                 07/23/20     15 4:37
                                                                          Page:  8 of PM-20CV003858
                                                                                      13 PAGEID #: 13
OF154 - S30



        damages for emotional distr.ess, plus punitive damages and attorneys' fees, interest and costs in

        an amount to be established at trial but not less than $25,000.00.

                                                   COUNT TWO

                                               (Unjust Enrichment)

                  18.    Plaintiff realleges and incorporates the foregoing paragraphs as if fully rewritten

        herein.

                  19.    Defendant failed to compensate Plaintiff for a transaction in Allegheny County

        that Defendant submitted
                              . on December 19, 2019, and closed in
                                                                 ~ 2020, and further has failed to

        compensate Plaintiff the two percent commission otherwise payable to him upon the completion

        of a j ob for other proj ects.

                  20.    As a result of the conduct described above, Defendant has been unjustly enriched

        to the deu-iment of Plaintiff for which he seeks damages in an amount to be established at trial,

        but not less than $25,000.00.

                  WHEREFORE, Plaintiff demands that judgment be entered against Defendant in the sum

        of more than $25,000 plus interest, attorney's fees and costs, and such other relief as the Court

        deems appropriate.

                                                               Respectfully submitted,

                                                               /s/ Marion H. Little, Jr.
                                                               Marion H. Little, Jr. (0042679)
                                                               ZEIGER, TIGGES & LITTLE LLP
                                                               3500 Huntington Center
                                                               41 South High Street
                                                               Columbus, Ohio 43215
                                                               (614) 365-9900
                                                               (614) 365-7900 (fax)
                                                               littleklitohio.com

                                                               Attorneys for Plaintiff '



                                                          0
           Case: 2:20-cv-03711-ALM-CMV
            Franklin                         Doc
                     County Ohio Clerk of Courts of #:
                                                    the1-1 Filed: Pleas-
                                                        Common    07/23/20
                                                                         2020Page:
                                                                              Jun 1594:37
                                                                                      of 13 PAGEID #: 14
                                                                                          PM-20CV003858
OF154   - S31



                                                     JURY DEMAND

                   Plaintiff demands trial by jury of all issues triable by right to a jury.


                                                                   /s/ Marion H. Little. Jr.
                                                                   1Vlarion H. Little, Jr. (0042679)




          999-003:861541




                                                              5
Case: 2:20-cv-03711-ALM-CMV Doc #: 1-1 Filed: 07/23/20 Page: 10 of 13 PAGEID #: 15




        THIS PAGE INTENTIONALLY LEFT BLANK
        Case:  2:20-cv-03711-ALM-CMV
          Franklin                         Doc
                   County Ohio Clerk of Courts of #:
                                                  the1-1 Filed: Pleas-
                                                      Common    07/23/20
                                                                       2020Page:
                                                                            Jun 1511 of 13
                                                                                   4:37     PAGEID #:
                                                                                         PM-20CV003858                                    16
OF154 - S32



                            In the Court of Common Pleas, Franklin County, Ohio, General Division
             Charles W. Carter
                                            Plaintiff/Appellant,


             vs.                                               '              Case No.
             Avenu Insights & Analytics                                  ,
                                            Defendant/Appellee,

                                                   Civil Case Filing Information Summary

             Tyne of Action/Case Classification:
                       Professional Tort (Type A)                             Product Liability (Type B)
                       ($225.00 Security Deposit Required)                    ($225.00 Security Deposit Required)

                      Other Torts (Type C)                                    Workers Compensation (Type D)
                       ($225.00 Security Deposit Required)                    ($225.00 Security Deposit Required)

                      Foreclosure (Type E)                                    Administrative Appeal (Type F)
                       ($300.00 Security Deposit Required)                    ($100.00 Security Deposit Required)

             X         All Other Civil Cases (Type H)                         Cognovit Confession of Judgment (H)
                       ($225.00 Security Deposit Required)                    ($100.00 Security Deposit Required)

             JURY DEMAND?                              YeS                    Total Security Deposit $              225•00
             ($300.00 Additional SecurityDepositRequired) (Yes orNo)

             Is a TEMPORARY RESTRAINING ORDER being requested at this time?                                         N0
                                                                                                                            (Yes or No)
             Is.this a case in which ALL the issues presented are a result of the
             defendant(s) having signed and defaulted on a COGNOVIT NOTE?                                             NO
                                                                                                                    N       (Yes or No)
             Is this a FORCIBLE ENTRY AND DETAINER case?                                                                O
                                                                                                                            (Yes or No)
             Does this case include allegations of CONSUMER SALES PRACTICES
             ACT violations under Chapter 1345 or any other statutory consumer
             protection provision of the Ohio Revised Code?                                                         NO
                                                                                                                            (Yes or No)
             Refiling Information:
             If this is a REFILING of a previously dismissed case, please complete the following:
             Previous Case No.                                                Original Judge _
             /s/ Marion H. Little, Jr.                                        0042679.
             Attomey/Party Signature                                          Attomey Ohio Sup. Ct Registration No.

             Marion H. Little, Jr.                                            614-365-9900
             Attomey/Party Name (Type or Print)                               Telephone Number

             41 S. High St., #3500                                            614-365-7900
             Mailing Addcess                                                  Facsimile Number

             Columbus                                  OH          43215
         -   City                                      State       Zip Code
Case: 2:20-cv-03711-ALM-CMV Doc #: 1-1 Filed: 07/23/20 Page: 12 of 13 PAGEID #: 17




        THIS PAGE INTENTIONALLY LEFT BLANK
                          Case: 2:20-cv-03711-ALM-CMV Doc #: 1-1 Filed: 07/23/20 Page: 13 of 13 PAGEID #: 18       U.S. PP8TAGE» wrtEv aowEs


 MARYELLEN O'SHAUGHNESSY                                                                                           ZIP 4-1215 $ 00s.45
 FRANKLIN COUNTY CLERK OF COURTS                                                                                   02 4{N
                                                                                                                   0000 60946JUN.19.2020.
 373 SOUTH HIGH STREET
 COLUMBUS, OHIO 43215-4579




                                                                  iiiiiiiiiiiiiiiiii
,:{7CV-06--3858 H         AnDR: 1
  4Z679           P+IARIOP+1 H. LTTTLE




                                                F 0 RW P. R D 'I - W-~;   ra E R V I G E   R E Q tJ `r£''S T E D

                                                      CAR TE
                               AVENU TAtSIGHTS & AN:4LYTTC
                               C/<J COR3' SERVICS CO
                               100 SI-iOCKOE SLIP FL' Z
                               RICHD7OND, VA
                                           2.3219-4 ].00




    911illii!!IIIIIIlllillllilll@Ilidllll~i!~'~IlIll~Illilllll~
